UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6579



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


NATHANIEL NORRIS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-96-248, CA-98-641-6-20)


Submitted:   October 20, 1998              Decided:   November 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathaniel Norris, Appellant Pro Se.    Harold Watson Gowdy, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Norris seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a

certificate of appealability, deny Norris’ motion for summary

judgment, and dismiss the appeal on the reasoning of the district

court. United States v. Norris, Nos. CR-96-248; CA-98-641-6-20

(D.S.C. Mar. 31, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                        DISMISSED




                                2